 Case 5:20-cv-00006-JPB Document 49 Filed 04/07/21 Page 1 of 2 PageID #: 367




                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                     Wheeling

CHARISSA M. ERDMAN,

                      Plaintiff,

              v.                                         CIVIL ACTION NO. 5:20-CV-6
                                                         Judge Bailey

US REO FUND V, LLC,
FIRST FIDELITY REO, LLC,

                      Defendants.

                                   ORDER AWARDING FEES

       Pending before this Court is Plaintiff’s Petition for Fee Award [Doc. 47], filed March

18, 2021. Therein, plaintiff requests the Court award her a total amount of $32,012.51 in

fees and costs. For the reasons that follow, the Court will grant the petition.

       Under W.Va. Code § 46A-5-104, “In any claim brought under this chapter applying

to illegal, fraudulent or unconscionable conduct or any prohibited debt collection practice,

the court may award all or a portion of the costs of litigation, including reasonable attorney

fees, court costs and fees, to the consumer.” This Court has already found fraudulent and

unconscionable conduct in this case, and, accordingly, reasonable attorney fees and court

costs are appropriate. See [Doc. 46].

       Plainitff’s attorney, Jason Causey, has submitted a declaration which provides a

basis for an hourly rate of $350 for himself and an hourly rate of $300 for another attorney

who worked on the case, James Stoneking. The Court finds this rate is reasonable. Mr.

Causey has attached his firms records, which show that he incurred 74 hours in regards



                                              1
 Case 5:20-cv-00006-JPB Document 49 Filed 04/07/21 Page 2 of 2 PageID #: 368



to this matter, which at a rate of $350 total $25,900. The records show that Mr. Stoneking

incurred 15.25 hours, which at a rate of $300 total $4,575. Mr. Causey has also submitted

records showing that his law firm incurred $1,537.51 in expenses related to this case. The

attorney fees an expenses together total $32,012.51.

       Upon careful review of the above, Plaintiff’s Petition for Fee Award [Doc. 47] is

hereby GRANTED. Defendants shall pay plaintiff $32,012.51 in fees and costs. Post

judgment interest at the statutory rate shall run on the full amount of this judgment.

       The Clerk is directed to administratively close this action and RETIRE it from the

active docket of this Court.

       It is so ORDERED.

       The Clerk is directed to transmit copies of this Order to all counsel of record herein.

       DATED: April 7, 2021.




                                              2
